

EXHIBIT 10.1 Execution Version


STANDSTILL AGREEMENT


This Standstill Agreement (this “Agreement”), dated as of August 19, 2020 (the
“Effective Date”), is made by and between the Medley Capital Corporation, a
Delaware corporation (the “Company”) and Howard Amster (“Amster”) and the other
persons and entities identified under that certain Amster Schedule 13D (as
defined below) as Reporting Persons (as defined therein) (each, an “Amster
Party” and collectively, the “Amster Parties”). The Company and the Amster
Parties are collectively referred to herein as the “Parties,” and each of the
Company and Amster, a “Party.” Unless otherwise defined herein, capitalized
terms shall have the meanings given to them in Section 8 herein.
WHEREAS, the Amster Parties beneficially own, or exercises control or direction
over approximately 7.9% of the shares of Common Stock issued and outstanding as
of the Effective Date;
WHEREAS, the Parties are entering into this Agreement in connection with the
appointment of Amster to the Board and Special Committee for a term expiring at
the 2021 Annual Meeting;
WHEREAS, this Agreement reflects the mutual agreement of the Parties with
respect to certain stockholder matters, certain Board matters and certain
related matters.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.Standstill.
(a)During the Standstill Period, each Amster Party shall not, and shall cause
his or its Representatives not to, directly or indirectly:
(i)seek, alone or in concert with others, (A) to call a meeting of stockholders,
(B) representation on the Board, except as specifically contemplated in the
Recitals above and in Section 3 of this Agreement, provided that Amster may, in
his capacity as a member of the Board, discuss matters of Board representation
on a confidential basis with members of the Board during meetings of the Board
or the Special Committee, or (C) the removal of any member of the Board;
(ii)solicit proxies or written consents of stockholders or conduct any other
type of referendum (binding or non-binding) with respect to the shares of the
Common Stock, or from the holders of the shares of Common Stock, or become a
“participant” (as such term is defined in Instruction 3 to Item 4 of the
Schedule 14A promulgated under the Exchange Act) in or assist, encourage, advise
or support any Third Party in any “solicitation” of any proxy, consent or other
authority (as such terms are defined under the Exchange Act) to vote any shares
of Common Stock (other than any encouragement, advice or influence that is
consistent with the Board’s recommendation in connection with such matter);



--------------------------------------------------------------------------------



(iii)(A) form or join in a “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) with respect to any shares of Common Stock (for the avoidance
of doubt, excluding any group composed solely of the Amster Parties and their
Affiliates), (B) grant any proxy, consent or other authority to vote with
respect to any matters to be voted on by the Company’s stockholders (other than
to the Amster Parties and their Affiliates and the named proxies included in the
Company’s proxy card for any annual meeting or special meeting of stockholders)
or (C) agree to deposit or deposit any shares of Common Stock or any securities
convertible or exchangeable into or exercisable for any such shares of Common
Stock in any voting trust or similar arrangement (other than (x) to the Amster
Parties and their Affiliates or the named proxies included in the Company’s
proxy card for any stockholder meeting and (y) customary brokerage accounts,
margin accounts, prime brokerage accounts and the like, in each case, of the
Amster Parties and their Affiliates);
(iv)execute any written consent as a stockholder with respect to the Company or
its Common Stock, except as is approved by the Board or otherwise permitted by
this Agreement;
(v)without the approval of the Board, separately or in conjunction with any
Third Party in which it is or proposes to be either a principal, partner or
financing source or is acting or proposes to act as broker or agent for
compensation, publicly (including in communications to the media) propose,
encourage or support or effect any tender offer or exchange offer, merger,
acquisition, reorganization, restructuring, recapitalization or other similar
business transaction involving the Company or a material amount of the assets or
businesses of the Company or actively encourage, initiate or support any other
Third Party in any such activity; provided that the Amster Parties shall be
permitted to sell or tender their shares of Common Stock or other Voting
Securities, and otherwise receive consideration, pursuant to any such
transaction;
(vi)without the approval of the Board, present at any annual meeting or any
special meeting of the Company’s stockholders any proposal for consideration for
action by the stockholders;
(vii)make any request for stockholder list materials or other books and records
of the Company under Section 220 of the Delaware General Corporation Law or make
any request pursuant to Rule 14a-7 under the Exchange Act or otherwise, except
as is reasonably necessary to enable the Amster Parties to effect a tender offer
or exchange offer permitted under Section 1(a)(v), provided, that this Section
1(a)(vii) shall not be applicable if Amster resigns from the Board while there
is a material breach by the Company of this Agreement;
(viii)comment publicly (including in communications to the media) concerning the
Company’s management, policies, strategy, operations, financial results or
affairs or any transactions involving the Company or any of its subsidiaries;
(ix)publicly disclose, except as may be required by applicable law, any request
that the Company or any directors, officers, partners, members, employees,
agents or Affiliates of the Company, directly or indirectly, amend or waive any
provision of this Agreement (including this Section 1(a)(ix)); or
2



--------------------------------------------------------------------------------



(x) take any action which could have the effect of encouraging, assisting or
influencing other stockholders of the Company or any other persons to engage in
actions which, if taken by such Party, would violate this Agreement.
(b)Notwithstanding anything to the contrary contained in this Section 1, none of
the Amster Parties nor their respective Affiliates shall be prohibited or
restricted from:
(A)  taking any action, or engaging in any communication in furtherance of the
rights and responsibilities of Amster as a member of the Board;
(B) communicating privately with the Board or any officer or director of the
Company, regarding any matter, so long as such communications are not intended
to, and would not reasonably be expected to, require any public disclosure of
such communications by any of the Amster Parties or their respective Affiliates,
the Company or its Affiliates or any Third Party, subject in any case to
confidentiality policies of the Board, any confidentiality obligations to the
Company of any such director or officer and applicable law, rules or
regulations;
(C)  taking any action necessary to comply with any law, rule or regulation or
any action required by any governmental or regulatory authority or stock
exchange that has, or may have, jurisdiction over any Amster Party; or
(D)  responding to or complying with a validly issued legal process.
2.Voting; Exception.
(a)Until the Termination Date, the Amster Parties shall, and shall cause each of
their respective Affiliates to:
(i)vote, or cause to be voted, all shares of Common Stock that the Amster
Parties and their respective Affiliates beneficially own or exercise control or
direction over, in favor of any matter brought before a vote of the Company’s
stockholders that has been approved by the majority of the Board’s independent
directors;
(ii)vote, or cause to be voted, all shares of Common Stock that the Amster
Parties and their respective Affiliates beneficially own or exercise control or
direction over, against of any matter brought before a vote of the Company’s
stockholders that has not been approved by the Board;
(iii)be represented in person or by proxy at the 2021 Annual Meeting cause all
shares of Common Stock that the Amster Parties and their respective Affiliates
beneficially own or exercise control or direction over to be counted as present
for purposes of establishing a quorum;
(iv)vote, or cause to be voted at the 2021 Annual Meeting, all shares of Common
Stock that the Amster Parties and their respective Affiliates beneficially own
or exercise control or direction over on the Company’s proxy or voting
instruction form in favor of (A) Amster (as nominated by the Board pursuant to
Section 3) and David Lorber, to the extent that he is nominated by the Board and
recommended by the Board for election to the Board at the 2021 Annual Meeting
(and not in favor of (x) any other nominees for election to the Board not
nominated by the Board for election at the 2021 Annual Meeting or (y) the
removal of any such
3



--------------------------------------------------------------------------------



nominees), and (B) each routine matter or proposal recommended for stockholder
approval by the Board at the 2021 Annual Meeting;
(v)not vote, or cause to be voted at the 2021 Annual Meeting, any shares of
Common Stock that the Amster Parties and their respective Affiliates
beneficially own or exercise control or direction over, against any director
nominated by the Board and recommended by the Board for election to the Board at
the 2021 Annual Meeting; and
(vi)not execute any proxy or voting instruction form in respect of the 2021
Annual Meeting other than the proxy or voting instruction form being solicited
by or on behalf of management of the Company.
(b)Anything to the contrary in Section 1(a) or Section 2(a) notwithstanding, the
Amster Parties and their respective Affiliates shall have the right to vote or
act by written consent or executed proxy in their sole discretion with respect
to any—
(i)Extraordinary Transaction involving the Company and requiring a vote of the
Company’s stockholders; and
(ii) any other matter presented for stockholder action at any meeting of the
Company’s stockholders that relates to the authorized stock or other
capitalization matters, business or assets or compensation matters of the
Company requiring a vote of the Company’s stockholders for approval or adoption,
but excluding, for the avoidance of doubt, (x) any stockholder vote which is
advisory or declaratory in nature (including, without limitation, any
stockholder proposal made pursuant to Rule 14a-8 under the Exchange Act), and
(y) any matter relating to the internal governance of the Company, including,
without limitation, any amendment to the Certificate of Incorporation (except as
relates to authorized stock or capitalization matters) or Bylaws, or the
composition of the Board.
For the avoidance of doubt, nothing in this Section 2(b) is intended to override
or contravene the provisions of Section 1(a) providing that the Amster Parties
shall not propose, encourage or support (other than by voting, acting by written
consent or executing a proxy as expressly permitted by this Section 2(b)) any
matter referred to in this Section 2(b) without approval of the Board.
3.Board Matters.
(i)At the 2021 Annual Meeting, the Company will nominate Amster to its slate of
individuals for election to the Board.
(ii)The obligations of the Company under this Section 3 are contingent upon (i)
Amster continuing to qualify as an independent director of the Board under the
rules and regulation of the New York Stock Exchange and as a non-management
director under the rules and regulations of the SEC pursuant to the Investment
Company Act of 1940; (ii) Amster continuing to satisfy the requirements of good
character and integrity consistent with the determination to that effect of the
Nominating and Corporate Governance Committee of the Board as of the Effective
Date; and (iii) the Amster Parties’ not being in material breach of this
Agreement.
4



--------------------------------------------------------------------------------



4.Term; Termination. The term of this Agreement shall commence on the Effective
Date and the obligations of the Parties shall cease:
(i)at the option of the Company, upon a material breach by the Amster Parties of
any obligation hereunder, which has not been cured within fourteen (14) calendar
days after receiving notice of such breach from the Company;
(ii)at any time, upon the written consent of Amster and the Company; or
(iii)automatically at 11:59 pm Eastern Time on December 31, 2021.
Termination of this Agreement shall not relieve any Party from its
responsibilities in respect of any breach of this Agreement prior to such
termination.
5.Expenses. The Company shall reimburse the Amster Parties an aggregate amount
of up to $25,000 for the Amster Parties’ actual, documented out-of-pocket legal
expenses incurred in connection with the negotiation and execution of this
Agreement and the Confidentiality Agreement, dated as of July 29, 2020, between
Amster and the Company, and the transactions contemplated hereby and thereby and
matters related thereto (including the previously contemplated engagement of
Amster as an advisor to the Board), including, but not limited to, the fees and
disbursements of counsel. The Amster Parties agree that such payment shall be in
full satisfaction of any claims or rights it may have as of the date hereof for
reimbursement of fees, expenses or costs incurred in connection with the
negotiation and execution of this Agreement, and the transactions contemplated
hereby (including the previously contemplated engagement of Amster as an advisor
to the Board).
6.No Other Discussions or Arrangements. The Amster Parties represent and warrant
that, as of the date of this Agreement, except as specifically disclosed on the
Amster Schedule 13D, or as disclosed to the Company in writing prior to the
Effective Date, (a) none of the Amster Parties owns, of record or beneficially,
any Voting Securities or any securities convertible into, or exchangeable or
exercisable for, any Voting Securities and (b) none of the Amster Parties have
entered into, directly or indirectly, any agreements or understandings with any
person (other than their own respective Representatives) with respect to any
potential transaction involving the Company or the voting or disposition of any
securities of the Company.
7.Specific Performance. Each of the Parties acknowledges and agrees that
irreparable injury to the other Parties would occur in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that such injury would not be adequately
compensable by the remedies available at law (including the payment of money
damages). It is accordingly agreed that each of the Parties shall be entitled to
specific enforcement of, and injunctive or other equitable relief as a remedy
for any such breach or to prevent any violation or threatened violation of, the
terms hereof, and the other Parties will not take action, directly or
indirectly, in opposition thereto on the grounds that any other remedy or relief
is available at law or in equity. The Parties further agree to waive any
requirement for the security or posting of any bond in connection with any such
relief. The remedies available pursuant to this Section 8 shall not be deemed to
be the exclusive remedies for a breach of this Agreement but shall be in
addition to all other remedies available at law or equity.
5



--------------------------------------------------------------------------------



8.Certain Definitions. As used in this Agreement:
(a) “2021 Annual Meeting” shall mean the 2021 annual meeting of stockholders of
the Company, including, without limitation, any adjournment or postponement;
(b) “Affiliate” shall mean any “Affiliate” as defined in Rule 12b-2 promulgated
by the SEC under the Exchange Act, including, for the avoidance of doubt,
persons who become Affiliates subsequent to the Effective Date;
(c) “Amster Schedule 13D” shall mean that certain Amendment No. 2 to Schedule
13D of the Company filed by Howard Amster and certain other Reporting Persons
with the SEC on May 15, 2020.
(d) “Associate” shall mean any “Associate” as defined in Rule 12b-2 promulgated
by the SEC under the Exchange Act, including, for the avoidance of doubt,
persons who become Associates subsequent to the Effective Date;
(e) “beneficial owner”, “beneficial ownership” and “beneficially own” shall have
the same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act;
(f) “Board” shall mean the Company’s Board of Directors;
(g) “business day” shall mean any day other than a Saturday, Sunday or day on
which the commercial banks in the State of New York are authorized or obligated
to be closed by applicable law;
(h) “Bylaws” shall mean the Bylaws of the Company, as may be amended from time
to time;
(i) “Certificate of Incorporation” shall mean the Certificate of Incorporation
of the Company, as may be amended from time to time;
(j) a “Change of Control” transaction shall be deemed to have taken place if (i)
any person is or becomes a beneficial owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
equity interests and voting power of the Company’s then-outstanding equity
securities or (ii) the Company enters into a stock-for-stock transaction whereby
immediately after the consummation of the transaction the Company’s stockholders
retain less than fifty percent (50%) of the equity interests and voting power of
the surviving entity’s then-outstanding equity securities;
(k) “Common Stock” shall mean the common stock, par value $0.001 per share, of
the Company;
(l) “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended;
(m) “Extraordinary Transaction” shall mean any equity tender offer, equity
exchange offer, merger, acquisition, business combination, or other transaction
with a Third Party that, in each case, would result in a Change of Control of
the Company, liquidation, dissolution or other extraordinary transaction
involving a majority of its equity securities or a majority of its assets, and,
for the avoidance of doubt, including any such transaction with a Third Party
that is submitted for a vote of the Company’s stockholders;
(n) “person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind, structure or nature;
6



--------------------------------------------------------------------------------



(o) “Representative” shall mean a person’s Affiliates and Associates and its and
their respective directors, officers, employees, partners, members, managers,
consultants, legal or other advisors, agents and other representatives;
provided, that when used with respect to the Company, “Representatives” shall
not include any non-executive employees;
(p) “SEC” shall mean the Securities and Exchange Commission;
(q) “Special Committee” means the Special Committee of the Board.
(r) “Standstill Period” shall mean the period starting on the Effective Date and
ending on the Termination Date;
(s) “Termination Date” shall mean the date this Agreement is terminated in
accordance with Section 4; and
(t) “Third Party” shall mean any person other than the Company and its
subsidiaries, including the Board and the Special Committee, and other than the
Amster Parties and their Affiliates.
(u) “Voting Securities” shall mean the Common Stock and any other securities of
the Company entitled to vote in the election of directors.
7.Governing Law: Venue for Disputes. This Agreement shall be governed in all
respects by the laws of the State of Delaware (without giving effect to
principles of conflicts of laws which would lead to the application of the laws
of another jurisdiction). Each of the parties hereto consents to the
non-exclusive jurisdiction of the federal courts whose districts encompass any
part of the District of Delaware or the Court of Chancery of the State of
Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), with any dispute
arising under this Agreement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions.
9.Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO
THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.
10.Notices. All notices, requests, consents, claims, demands, waivers, and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt), (b)
when received by the addressee if sent by a nationally
7



--------------------------------------------------------------------------------



recognized overnight courier (receipt requested), (c) on the date sent by email
if sent during normal business hours, and on the next business day if sent after
normal business hours, unless the sender receives a bounce back or failure to
deliver message notification; or (d) on the third day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the addresses set forth
in this Section 10 (or to such other address that may be designated by a Party
from time to time in accordance with this Section 10).
If to the Company, to the address at:
Mr. Arthur Ainsberg
Chair, Nominating and Corporate Governance Committee
c/o George Silfen, Esq.
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Email: arthurainsberg@gmail.com


If to the Amster Parties, to the address at:
c/o Ramat Securities Ltd.
23811 Chagrin Blvd.
Suite 200
Beachwood OH 44122
Email: howardamster1@gmail.com


11.Entire Agreement. This Agreement constitutes the complete and exclusive
statement regarding the subject matter of this Agreement and supersedes all
prior agreements, understandings and communications, oral or written, between
the parties regarding the subject matter of this Agreement.
12.Amendment. Any amendments hereto must be approved in writing by the Company
and Amster.
13.Severability. If any term or provision of this Agreement is invalid, illegal,
or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.
14.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email, or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.
15.Assignment. No Party may assign any of its rights or delegate any of its
obligations hereunder without the prior written consent of the other Parties. No
assignment or delegation shall relieve the assigning or delegating Party of any
of its obligations hereunder. This Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns and nothing
herein, express or
8



--------------------------------------------------------------------------------



implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
16.Waivers. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach, or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power, or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.
17.No Strict Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties, and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.


[Signature pages follow]


9




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.
COMPANY:
MEDLEY CAPITAL CORPORATION


By: /s/ Arthur Ainsberg
Name:  Arthur Ainsberg
Title: Chair, Nominating and Corporate Governance Committee and Lead Director,
Medley Capital Corporation










Signature Page to Standstill Agreement

--------------------------------------------------------------------------------



AMSTER PARTIES:


HOWARD AMSTER


        /s/ Howard Amster
              Howard Amster




HOWARD AMSTER 2019 CHARITABLE REMAINDER UNITRUST 1


By: /s/ Howard Amster
Name:  Howard Amster
Title: Trustee


HOWARD AMSTER 2019 CHARITABLE REMAINDER UNITRUST 2


By: /s/ Howard Amster
Name:  Howard Amster
Title: Trustee


HOWARD AMSTER 2019 CHARITABLE REMAINDER UNITRUST 3


By: /s/ Howard Amster
Name:  Howard Amster
Title: Trustee


HOWARD AMSTER 2019 CHARITABLE REMAINDER UNITRUST 4


By: /s/ Howard Amster
Name:  Howard Amster
Title: Trustee


HOWARD AMSTER 2019 CHARITABLE REMAINDER UNITRUST 5


By: /s/ Howard Amster
Name:  Howard Amster
Title: Trustee


HOWARD AMSTER 2019 CHARITABLE REMAINDER UNITRUST 7


By: /s/ Howard Amster
Signature Page to Standstill Agreement

--------------------------------------------------------------------------------



Name:  Howard Amster
Title: Trustee


HOWARD AMSTER AND TAMARA GOULD CHARITABLE REMAINDER
UNITRUST U/A DTD 03/18/1993




By: /s/ Howard Amster
Name:  Howard Amster
Title: Trustee


HOWARD AMSTER CHARITABLE REMAINDER UNITRUST U/A DTD 04/22/1998






By: /s/ Howard Amster
Name:  Howard Amster
Title: Trustee


HOWARD AMSTER CHARIABLE REMAINDER UNITRUST U/A DTD 01/11/2005




By: /s/ Howard Amster
Name:  Howard Amster
Title: Trustee


PLEASANT LAKE - SKOIEN INVESTMENTS LLC




By: /s/ Howard Amster
Name:  Howard Amster
Title: President of Pleasant Lakes Apts Corp, General
Partner of Pleasants Lake Apts LP, Manager of Pleasant
Lake Skoien Investments LLC




LAUGHLIN HOLDING LP




By: /s/ Howard Amster
Name:  Howard Amster
Title: President Pleasant Lake Apts Corp, General
Partner of Pleasant Lakes Apts LP General Partner
of Laughlin Holdings LP




PLEASANT LAKE APTS LP
Signature Page to Standstill Agreement

--------------------------------------------------------------------------------







By: /s/ Howard Amster
Name:  Howard Amster
Title: President of Pleasant Lakes Apts Corp, General Partner




RAMAT SECURITIES LTD




By: /s/ Howard Amster
Name:  Howard Amster
Title: Majority Owner










Signature Page to Standstill Agreement